                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                               4:17CR3025

     vs.
                                                              ORDER
ALVARO E. PAIZ,

                  Defendant.


     IT IS ORDERED:

     1)    Defendant’s motion for modification of pretrial release, (Filing No. 68), is
           granted.

     2)    Defendant is authorized to apply for renewal of his passport.

     3)    Defendant’s sentencing hearing is continued and will be held before
           the Honorable John M. Gerrard, Chief United States District Judge,
           in Courtroom 1, United States Courthouse, Lincoln, Nebraska, at
           11:00 a.m. on August 30, 2019.

     June 14, 2019.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
